 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBodolay Packaging Machinery, Inc. and Bodolay/-Pratt, Division of Packaging Machinery Compa-ny and United Electrical, Radio, and MachineWorkers of America (UE). Cases 12-CA-9491and 12-CA-958428 June 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 January 1984 Administrative Law JudgeSteven M. Charno issued the attached supplementaldecision. ' The General Counsel filed exceptionsand a supporting brief to which the Respondentfiled an answering brief. The Respondent also fileda cross-exception to which the General Counselfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions,2but not to adopt theSupplemental Order.In its cross-exception, in which the GeneralCounsel joins, the Respondent seeks only to cor-rect an error in computation contained in the rec-ommended Supplemental Order. The Respondentcontends, and an examination of the backpay speci-fication confirms, that the judge inadvertentlyfailed to reduce discriminatee Robert Chartier'sgross backpay of $2845.45 by his interim earningsfor the first quarter of 1981, a sum of $876.24. Thisresults in net backpay due Chartier of $1969.21. Weshall modify the Supplemental Order accordingly.I The original Decision and Order is reported at 263 NLRB 320(1982).2 The record shows that a Board Order directing the Respondent toreinstate employee Chartier with backpay issued 12 August 1982, andthat Chartier was reinstated 18 October 1982. The General Counsel doesnot allege as a separate theory that the Respondent unlawfully delayedChartier's reinstatement during this time. Under these particular circum-stances, we do not find it appropriate to order backpay for a period oftime other then that set forth in the judge's supplemental decision, i.e.,from 5 December 1980, the date of Chartier's discharge, until 21 Febru-ary 1981, the date of the attempted delivery of the Respondent's initialoffer of reinstatement.Member Dennis agrees that Chartier is entitled to backpay from thedate of his unlawful layoff until the date of the attempted delivery of theRespondent's offer to reinstate him. She would also find, however, thatthe backpay liability revived 5 days after the Board's Decision and Orderdirecting the Respondent to offer Chartier reinstatement and ran until theRespondent complied with its obligation. She believes the resumption ofbackpay liability in this circumstance will ensure that the Respondentsfulfill their legal obligation to offer reinstatement. She notes that, con-trary to the majority's implication, the General Counsel's argument seek-ing backpay encompasses the period of time from the date of the Board'sDecision and Order directing reinstatement to the date of Chartier's rein-statement.271 NLRB No. 4ORDERThe National Labor Relations Board orders thatthe Respondent, Bodolay Packaging Machinery,Inc. and Bodolay/Pratt, Division of Packaging Ma-chinery Company, Lakeland, Florida, its officers,agents, successors, and assigns, shall pay to RobertChartier the sum of $1969.21, with interest, less taxwithholdings required by Federal or state law.SUPPLEMENTAL DECISIONSTEVEN M. CHARNO, Administrative Law Judge. OnAugust 12, 1982, the National Labor Relations Boardissued a Decision and Order directing Bodolay Packag-ing Machinery, Inc. (Bodolay), its successors and assigns,to offer reinstatement to its employee Robert Chartierand to make him whole for any loss of pay resultingfrom Bodolay's discrimination against him. A controver-sy having arisen over the amount of backpay due Char-tier from Bodolay/Pratt Division of Package MachineryCompany (Bodolay/Pratt),tthe successor to RespondentBodolay, the Regional Director for Region 12 of theBoard issued a backpay specification and notice of hear-ing on July 20, 1983. On August 4, 1983, RespondentBodolay/Pratt filed an answer admitting certain allega-tions of the specification and denying others. A hearingwas held before me in Tampa, Florida, on September 26,1983. At the hearing, the parties agreed to waive thepresentation of testamentary evidence and jointly stipu-lated the facts which comprise the record in this case.Briefs were filed under due date of October 31, 1983, bythe General Counsel and Respondent.FINDINGS OF FACTA. Relevant EventsChartier was laid off by Respondent on December 5,1980. Respondent attempted to recall Chartier by send-ing a certified letter to Chartier's correct address on Feb-ruary 20, 1981. It was stipulated that this letter constitut-ed a valid, good-faith offer of reinstatement. The UnitedStates Postal Service unsuccessfully attempted to deliverthe certified letter on February 21, 1981. AdditionalPostal Service notices concerning the letter were deliv-ered to Chartier's address on February 26 and March 8and 12, 1981. The letter was not claimed and was re-turned to Respondent on March 27, 1981. Respondentmade no further attempt to communicate its offer of rein-statement to Chartier.At the unfair labor practice hearing which was held inthis case on July 14, 1981, Chartier gave direct testimonyon behalf of the General Counsel and was cross-exam-ined by Respondent's counsel. Respondent made no at-tempt at that time to notify Chartier of the "outstandingoffer of reinstatement," and Chartier did not request re-instatement during the hearing or at any subsequentpoint in time.I The name of the successor corporation has been changed fromBodolay/Pratt Division Package Machinery Company to conform to thejoint stipulation of the parties.10 BODOLAY PACKAGING MACHINERYAdministrative Law Judge Donald R. Holley issuedhis decision in this case on December 31, 1981. That de-cision contained the finding that Chartier's layoff wasdiscriminatory, but the judge concluded that Chartier'sfailure to answer the certified letter extinguished Re-spondent's obligation to reinstate him. The GeneralCounsel took exception to that conclusion. On August12, 1982, the Board issued a Decision and Order direct-ing Respondent to offer Chartier reinstatement and tomake him whole for any loss in pay resulting from Re-spondent's discrimination against him. Respondent rein-stated Chartier on October 18, 1982.B. DiscussionThere is no dispute that Chartier is entitled to backpayfrom the date of his unlawful layoff on December 5,1980, until the date of the attempted delivery of the offerof reinstatement on February 21, 1981. The sole issue inthis proceeding is whether Chartier is entitled to backpayfrom the date of the unfair labor practice hearing on July14, 1981, until the time of his ultimate reinstatement onOctober 18, 1982.Respondent's letter of February 20, 1981, was an un-successful, good-faith attempt to communicate a validoffer of reinstatement to a discriminatorily laid off em-ployee.2See Rental Uniform Service, 167 NLRB 190,197-198 (1967); Rollash Corp., 133 NLRB 464, 465(1961); Jay Co., 103 NLRB 1645, 1647 (1953), enfd. 227F.2d 416 (9th Cir. 1954). While an unsuccessful, good-faith attempt to offer reinstatement does not relieve anemployer of its ultimate obligation to reinstate an em-ployee, Burnup & Sims, 256 NLRB 965, 966 (1981); JayCo., supra, it has long been established that such an at-tempt will toll an employer's backpay liability as of thedate of the attempt. E.g., Rollash Corp., supra; Knicker-bocker Plastic Co., 132 NLRB 1209, 1236 (1961); Jay Co.,supra. The applicability of these principles in this caseappears to be uncontested.The General Counsel contends, however, that Re-spondent's backpay obligation recommenced on the dayRespondent's representatives were present at the sametime and place as Chartier and did not reiterate the offerof reinstatement. I have been unable to find any author-ity in support of this contention, and the two cases cited2 Notwithstanding its stipulation to this effect, the General Counsel ap-pears to question Respondent's good faith by arguing on brief that Re-spondent could have used other methods to communicate its offer toChartier. I disagree. Respondent's use of a certified letter directed toChartier's correct address constituted transmittal of its offer of reinstate-ment "in good faith and in a manner in which it could be reasonably an-ticipated that the employee would receive notice of the offer." See SalemPaint, 257 NLRB 336, 341 (1981).by the General Counsel are inapposite. In Rollash Corp.and Jay Co., unsuccessful, good-faith attempts to offer re-instatement were held to toll the employers' backpay ob-ligations. Those obligations were held to recommenceonly when the employers subsequently denied employeerequests for reinstatement.The General Counsel appears to argue in support of itsposition that, when a good-faith attempt to offer rein-statement is unsuccessful, the employer has an affirma-tive duty to repeat its offer of reinstatement to the em-ployee if they should at any time thereafter come intocontact. The case cited by the General Counsel for theproposition that an affirmative duty should be imposed,Marlene Industries Corp., 234 NLRB 285 (1978), con-cerned an offer of reinstatement which was made in badfaith and has no persuasive value in the situation beforeme. In addition to being without authoritative support,the General Counsel's position appears to suffer fromtwo major defects. First, it is not appropriate to penalizeRespondent in this case for good-faith reliance on estab-lished Board precedent. More importantly, adoption ofthe General Counsel's position would render almostmeaningless the long line of Board decisions which haveheld that an unsuccessful, good-faith attempt to commu-nicate an offer of reinstatement tolls backpay liability. Ido not have the authority to take such a step.For the foregoing reasons, I conclude that Chartier isentitled to backpay and related benefits only for theperiod between December 5, 1980, and February 21,1981. The parties have stipulated that the appropriatebackpay for this period is S2845.45.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Bodolay/Pratt Division of PackageMachinery Company, Lakeland, Florida, its officers,agents, successors, and assigns, shall satisfy its obligationto make Robert Chartier whole by payment to him ofnet backpay in the amount of $2845.45, plus interestthereon accrued to the date of payment computed in themanner prescribed in Florida Steel Corp., 231 NLRB 651(1977),4minus any tax withholding required by Federalor state law.3 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.4 See generally Isis Plumbing Co., 138 NLRB 716 (1962).11